Citation Nr: 1101887	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether a March 2004 rating decision was clearly and 
unmistakably erroneous in denying service connection for status 
post meningioma, claimed as a brain tumor.  

2.  Whether a March 2004 rating decision was clearly and 
unmistakably erroneous in denying service connection for right 
knee retropatellar pain syndrome.  

3.  Whether a March 2004 rating decision was clearly and 
unmistakably erroneous in denying service connection for left 
knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to June 1975.  
She was a member of the U.S. Marine Corps Reserve from June 1975 
to June 1978, and from May 1988 to September 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that a March 2004 rating decision 
denying service connection for status post meningioma, claimed as 
a brain tumor, and bilateral knee retropatellar pain syndrome was 
not clearly and unmistakably erroneous.  

The appellant disagreed with the RO's determination and a 
Statement of the Case was issued to her in September 2007.  
Unfortunately, however, the RO failed to provide a copy of the 
Statement of the Case to the appellant's attorney, as required by 
38 C.F.R. § 19.30(a).  The record on appeal shows that in August 
2008, in response to a July 2008 request for a status update on 
the appellant's case, the RO provided the appellant's attorney 
with a copy of the September 2007 Statement of the Case.  He 
submitted a VA Form 9 later that month.  In view of the foregoing 
procedural history, the Board finds that the appeal is timely.  
See e.g. Crain v. Principi, 17 Vet. App. 182 (2003) (holding that 
where VA fails to provide a Statement of the Case in conformance 
with applicable law, the period for filing a substantive appeal 
does not begin to run until the defect is cured).

In September 2010, the appellant testified at a Board 
videoconference hearing.  At the hearing, the appellant's 
attorney clarified that the appellant wished to pursue her appeal 
only with respect to the issue of whether the March 2004 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for left knee retropatellar pain syndrome.  
The remaining two issues on appeal were withdrawn.  

The issue of whether a March 2004 rating decision was clearly and 
unmistakably erroneous in denying service connection for left 
knee retropatellar pain syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1972 
to June 1975.

2.  On September 8, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her attorney, that a withdrawal of the appeal 
with respect to the issues of whether a March 2004 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for status post meningioma, claimed as a brain 
tumor, and right knee retropatellar pain syndrome is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his 
or her authorized representative have been met with respect to 
the issues of whether a March 2004 rating decision was clearly 
and unmistakably erroneous in denying service connection for 
status post meningioma, claimed as a brain tumor, and right knee 
retropatellar pain syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In the present case, at his Board hearing on September 8, 2010, 
the appellant's attorney indicated that the appellant wished to 
withdraw her appeal of the issues of whether a March 2004 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for status post meningioma, claimed as a brain 
tumor, and right knee retropatellar pain syndrome.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it is 
dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the 
Board is without the authority to proceed on an issue if the 
claimant indicates that consideration of that issue should 
cease).



ORDER

The appeal is dismissed with respect to the issue of whether a 
March 2004 rating decision was clearly and unmistakably erroneous 
in denying service connection for status post meningioma, claimed 
as a brain tumor.  

The appeal is dismissed with respect to the issue of whether a 
March 2004 rating decision was clearly and unmistakably erroneous 
in denying service connection for right knee retropatellar pain 
syndrome.  



REMAND

The appellant seeks revision, on the grounds of clear and 
unmistakable error, of a March 2004 rating decision denying 
service connection for left knee retropatellar pain syndrome.  
She argues that the decision was clearly and unmistakably 
erroneous because the RO considered only service treatment 
records corresponding to her period of active service from June 
1972 to June 1975.  She contends that the RO failed to consider 
service treatment records corresponding to her subsequent service 
in the Marine Corps Reserve, which include records showing that 
she sustained an injury to her left knee in August 1988.  The 
appellant argues that the August 1988 left knee injury led to her 
current left knee retropatellar pain syndrome.

The record on appeal, however, shows that in the March 2004 
rating decision at issue, the RO expressly considered service 
treatment records corresponding to the appellant's period of 
service in Marine Corps Reserve, including service treatment 
records noting a left knee injury in August 1988.  The RO 
nonetheless denied the claim, noting that they had been unable to 
confirm the nature of the appellant's service in the Marine Corps 
Reserve at the time of the August 1988 left knee injury.

In that regard, the Board notes that service connection is 
granted for disability resulting from personal injury suffered or 
disease contracted in the line of duty "in the active military, 
naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  The term "active military, naval, or 
air service" means active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  In other words, that 
the appellant developed a left knee disability at some point 
during the time period she was a member of the Marine Corps 
Reserve is not enough.  Rather, to warrant service connection, 
the appellant must show (1) that she became disabled from a 
disease or injury during a period of active duty for training or 
(2) that she became disabled from an injury during a period of 
inactive duty training.

Because the record on appeal indicates that the appellant's dates 
of active duty for training and inactive duty training as a 
member of the Marine Corps Reserve have still not yet been 
obtained from the service department, the Board finds that a 
remand is in order.  The Board notes that it is well settled that 
a breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 
(1996).  Nonetheless, given the possibility that these additional 
service personnel records could result in an award of the benefit 
sought on appeal, essentially an award of service connection from 
the date of the original claim, an attempt should be made to 
obtain them.  See 38 C.F.R. § 3.156(c)(1)-(3) (2010) (noting any 
time after a decision on a claim, if VA receives official service 
department records that existed but were not associated with the 
claims folder at the time the original claim was decided, VA will 
reconsider the claim.  An award made based all or in part of the 
additional service department records is effective on the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later).  

In view of the foregoing, this matter is remanded for the 
following: 

1.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate repository of records, and 
request verification of the dates of the 
appellant's service in the Marine Corps 
Reserve, specifically including all periods 
of active duty for training and inactive 
duty training in 1988.  The RO must 
continue its efforts to obtain these 
records until it is concluded that the 
records sought do not exist or that further 
attempts to obtain them would be futile.  
See 38 C.F.R. § 3.159 (c)(2).  

2.  After conducting any additional 
development deemed necessary, the RO should 
review the claim of service connection for 
left knee retropatellar pain syndrome, in 
accordance with 38 C.F.R. § 3.156(c)(1)-(3) 
(2010).  If the benefit sought is denied, 
the RO should issue a Supplemental 
Statement of the Case with respect the 
issue currently on appeal to the appellant 
and her attorney and afford them the 
appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


